MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                FILED
regarded as precedent or cited before any                                   Feb 14 2020, 7:22 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Frederick Vaiana                                         F. Aaron Negangard
Voyles Vaiana Lukemeyer Baldwin &                        Chief Deputy Attorney General
Webb                                                     Indianapolis, Indiana
Indianapolis, Indiana                                    Myriam Serrano
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony Steele,                                          February 14, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1930
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G03-1806-MR-18039



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1930 | February 14, 2020                   Page 1 of 8
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Anthony Steele (Steele), appeals his conviction for

      murder, a felony, Ind. Code § 35-42-1-1(1).


[2]   We affirm.


                                                    ISSUE
[3]   Steele presents this court with one issue on appeal, which we restate as:

      Whether the State presented sufficient evidence beyond a reasonable doubt to

      negate Steele’s claim of self-defense.


                      FACTS AND PROCEDURAL HISTORY
[4]   On May 28, 2018, Steele, accompanied by Anthony Brown (Brown), met Elijah

      Lacey (Lacey) in the Crown Liquors parking lot, located at 21st and Post Road

      in Indianapolis, Indiana. Steele had contacted Lacey to purchase marijuana

      from him. Sharon Endsley (Endsley) was seated in her own car in the parking

      lot, approximately two parking spaces away from Lacey’s vehicle.


[5]   When Steele and Brown arrived, Lacey was sitting in the driver’s seat of the

      vehicle. As Steele and Brown walked up to Lacey’s vehicle, the three “started

      fussing with each other. [] [Y]ou could tell it was going to be an argument

      coming on.” (Tr. Vol. II, p. 173). Endsley noticed that Brown entered Lacey’s

      vehicle on the passenger side and “[h]e immediately started hitting the person

      that was sitting in the driver’s seat.” (Tr. Vol. II, p. 176). She saw Steele hit

      Lacey through the open window on the driver’s side. Both Steele and Brown

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1930 | February 14, 2020   Page 2 of 8
      “were hitting [] with their hands open. But the person that was sitting in the

      truck had his fists balled up and was fighting back.” (Tr. Vol. II, p. 176). “[A]ll

      of a sudden,” Endsley saw Steele holding “a long silver gun” while he was

      hitting Lacey. (Tr. Vol. II, p. 176). Endsley observed Steele running to the

      back of the truck and standing there. After about two or three seconds, Endsley

      heard a gunshot and noticed that Steele ran back to the driver’s side of the truck

      and shot “maybe two times.” (Tr. Vol. II, p. 177). During the fight, Lacey

      drew his own gun and shot Brown in the leg. After the shots were fired, Steele

      and Brown ran towards a vacant Marsh building behind Crown Liquors.

      Endsley identified Steele as the shooter in a photo array.


[6]   Renae Vanduyn (Vanduyn) was in the parking lot of the Home Depot, adjacent

      to the Crown Liquors’ parking lot, at the time of the incident. Vanduyn was

      placing her purchases in the trunk of her car when she heard some loud noises,

      “like [] gunshots.” (Tr. Vol. II, p. 167). She got into her vehicle when she

      noticed Steele running away very quickly from the Crown Liquors parking lot.

      Shortly thereafter, she saw Brown run past.


[7]   At 4:40 p.m. that afternoon, police officers were dispatched to the parking lot of

      the Crown Liquors. Upon arrival, they found Lacey, already deceased, in the

      driver’s seat of his vehicle, with his seatbelt still fastened and having been shot

      in the head. Indianapolis Metropolitan Homicide Detective Erika Jones

      (Detective Jones) observed fired cartridge casings and shell casings on the

      ground outside Lacey’s vehicle. She also noticed two bags of marijuana and

      two firearms in the vehicle. Detective Jones recovered surveillance videos from

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1930 | February 14, 2020   Page 3 of 8
       Crown Liquors, Home Depot, and Waffle House. The video footage confirmed

       that Steele was involved in an altercation with Lacey and fired shots at him.


[8]    The chief forensic pathologist with the Marion County Coroner’s Office

       determined the cause of Lacey’s death to be multiple gunshot wounds, with the

       manner of death as homicide. The pathologist found blunt force trauma

       injuries on Lacey’s face, chest, forearm, lower leg, and ankle. He located a

       gunshot wound on Lacey’s neck that went through the spinal cord and another

       gunshot wound that entered at the back of the head and exited just below

       Lacey’s eye. The pathologist concluded that either of these gunshot wounds

       could have been fatal.


[9]    On June 5, 2018, the State filed an Information, charging Steele with Count I,

       murder, a felony, alleging that Steele knowingly or intentionally killed Lacey.

       Three months later, on September 5, 2018, the State amended the Information

       by adding Count II, murder, a felony, alleging that Steele knowingly or

       intentionally killed Lacey while committing or attempting to commit robbery.

       On June 24, 2019, the trial court conducted a jury trial. At the conclusion of

       the evidence, the jury returned a guilty verdict on Count I, but found Steele not

       guilty of Count II. On July 19, 2019, during a sentencing hearing, the trial

       court sentenced Steele to a term of fifty-five years, with fifty-two years executed

       and three years probation.


[10]   Steele now appeals. Additional facts will be provided if necessary.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1930 | February 14, 2020   Page 4 of 8
                               DISCUSSION AND DECISION
[11]   Steele challenges the sufficiency of the evidence, contending the State failed to

       rebut his claim of self-defense. A valid claim of defense of oneself or another

       person is a legal justification for an otherwise criminal act. Wallace v. State, 725

       N.E.2d 837, 840 (Ind. 2000). To prevail on such a claim, the defendant must

       show that he: (1) was in a place where he had a right to be; (2) did not provoke,

       instigate, or participate willingly in the violence; and (3) had a reasonable fear

       of death or great bodily harm. Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002).

       When a claim of self-defense is raised and finds support in the evidence, the

       State has the burden of negating at least one of the necessary elements. Id. If a

       defendant is convicted despite his claim of self-defense, like here, this court will

       reverse only if no reasonable person could say that self-defense was negated by

       the State beyond a reasonable doubt. Id. at 800-01. In any event, a mutual

       combatant, whether or not the initial aggressor, must declare an armistice

       before he or she may claim self-defense. See I.C. § 35-41-3-2(g)(3) (“[A] person

       is not justified in using force if: . . . the person has entered into combat with

       another person or is the initial aggressor, unless the person withdraws from the

       encounter and communicates to the other person the intent to do so and the

       other person nevertheless continues or threatens to continue unlawful action.”).

       The standard of review to challenge the sufficiency of evidence to rebut a claim

       of self-defense is the same as the standard for any sufficiency of the evidence

       claim. Wilson, 770 N.E.2d at 801. We neither reweigh the evidence nor judge

       the credibility of the witnesses. Id. If there is sufficient evidence of probative


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1930 | February 14, 2020   Page 5 of 8
       value to support the conclusion of the trier of fact, then the verdict will not be

       disturbed. Id.


[12]   Challenging the State’s negation of his self-defense claim, Steele contends on

       appeal that “[t]he evidence presented and conceded by both the State’s

       witnesses and its prosecutors was Lacey fired the first shots. He was the

       aggressor. He was incapable of firing any shots after being shot himself.”

       (Appellant’s Br. p. 14). In support of this statement, Steele relies on his own

       testimony at trial. In this testimony, Steele recounts that after Brown and he

       walked up to Lacey’s vehicle, Lacey “pulled a gun out.” (Tr. Vol. III, p. 134).

       In response to Lacey’s action, Steele admitted to pulling his own gun out.

       Meanwhile, Brown was trying to “slide [Lacey’s] gun down.” (Tr. Vol. III, p.

       135). Steele told Lacey to drop his gun and claims that he ran to the back of the

       truck because he was scared that Lacey was not dropping his gun. However,

       upon hearing gunshots coming from the truck, Steele testified that he ran back

       to the front of the truck and fired his weapon.


[13]   To counter Steele’s argument, the State points to the evidence it presented

       during the trial to negate Steele’s claim of self-defense and which was accepted

       by the jury. Endsley, who was parked in close proximity to Lacey’s vehicle,

       saw the initial altercation commence between Steele, Brown, and Lacey. She

       testified that she witnessed Steele and Brown approach Lacey’s truck. Brown

       immediately entered the vehicle on the passenger side, while Steele walked up

       to the driver’s side. As soon as Brown entered the vehicle, he started hitting

       Lacey. Endsley noticed that Steele, who was still standing outside the driver’s

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1930 | February 14, 2020   Page 6 of 8
       side door, leaned into the vehicle through the open window and also hit Lacey

       repeatedly. Endsley’s testimony is confirmed by the coroner’s report, which

       discovered evidence of blunt force trauma injuries on Lacey’s face, chest, and

       forearm. By commencing the altercation and hitting Lacey, Steele was the

       initial attacker—or at the very least, willingly participated in the attack on

       Lacey which led to his death.


[14]   In addition to instigating the fight with Lacey, Steele was a mutual combatant

       and did not disengage. See I.C. § 35-41-3-2(e)(3). The evidence reflects that

       while Steele was holding his gun and standing at the driver’s side door of

       Lacey’s vehicle, another vehicle drove past. Instead of signaling for help, Lacey

       leaned into the truck and hid his gun from sight. Likewise, even before the first

       shot was fired, Steele left his position at the driver’s side window and ran to the

       back of the truck. However, instead of disengaging from the attack and finding

       help, Steele returned to the driver’s side window and shot Lacey in the head.


[15]   At trial, the jury was presented with two versions of the same incident:

       Endsley’s and Steele’s. After hearing their respective testimonies and

       evaluating their demeanor during direct and cross-examination, the jury clearly

       believed Endsley, rejected Steele’s self-defense claim, and found Steele guilty of

       murdering Lacey. As we are not allowed to judge the credibility of the

       witnesses, and there is sufficient evidence of probative value to support the

       conclusion of the trier of fact that Steele was the initial aggressor and did not

       withdraw from the fight, we affirm the verdict. See Wilson, 770 N.E.2d at 801.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1930 | February 14, 2020   Page 7 of 8
                                             CONCLUSION
[16]   Based on the foregoing, we conclude that the State presented sufficient evidence

       beyond a reasonable doubt to negate Steele’s claim of self-defense.


[17]   Affirmed.


[18]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1930 | February 14, 2020   Page 8 of 8